EXHIBIT 10.2 May 18, 2009 Mr. James A. Meer Dear Jim, This letter follows up on our discussion and is an offer of severance benefits relating to your resignation from Columbia Laboratories, Inc. (the “Company”). Separation and General Release In return for your agreement to the attached Separation and General Release which will only be effective upon execution by you and an officer of the Company, the Company agrees to provide to you the benefits you would have been entitled to under your Amended and Restated Employment Agreement with the Company dated March 11, 2009, had you been terminated by the Company without cause pursuant to Section 6(f) of that agreement, and the Company agrees that your stock option grants that are vested on the date hereof, will remain exercisable until June 11, 2011 (subject to termination based on the applicable plan provisions other than those related to termination of employment). Whether or not you elect to sign the Separation Agreement and General Release, you should also be aware of the following: 1.Group Life Insurance If you wish to do so, you may convert the life insurance for which you are currently enrolled to an individual policy, but you will be required to pay the full cost of coverage. 2.Long Term Disability Benefits Long Term disability protection ends as of your last day as an active employee.No conversion to an individual policy is available for this coverage. 3.401(k) Plan Your 401(k) account may be withdrawn in a lump sum or through other available options.You may also elect to defer payment until some future date, but not beyond age 70 1/2. You should be aware that Federal law requires an automatic 20% Federal Income Tax withholding on any distributions from a qualified plan if it is not directly rolled over into an IRA or another qualified plan. You are encouraged to seek competent tax advice to understand fully the tax consequences applicable to your distribution options. 4.Stock Options If you elect not to sign the Separation Agreement and General Release, the options granted to you shall only remain exercisable, if vested, until the earlier of (i) the date the stock option expires or (ii) the end of the 90 day-period following June 11, 2009, the date of termination of employment. You have up to twenty-one (21) days from the date of receipt of this letter to review and sign the Separation Agreement and General Release, and to return the signed and dated Separation Agreement and General Release, to Rosemary Bergamo, Columbia Laboratories, Inc., 354 Eisenhower Parkway, Livingston, NJ 07039. During this period you are encouraged to discuss your decision with your attorney or other adviser of your choice. If you have any questions, please feel free to contact Rosemary Bergamo at 973-486-8792. Sincerely, /S/ Robert S. Mills Robert S. Mills President and Chief Executive Officer Separation Agreement and General Release of Claims In return for the execution of this Separation Agreement and General Release, I, James A.
